


110 HR 4127 IH: To amend title 31, United States Code, to prohibit the

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4127
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to prohibit the
		  further minting of 1-cent coins until the Secretary of the Treasury and the
		  Chairman of the Board of Governors of the Federal Reserve System certify in
		  writing that there is not a surplus of 1-cent coins already available for use
		  in transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Make No
			 Cents Until It Makes Sense Act.
		2.Production of
			 1-cent coins suspended pending certification of need
			(a)In
			 generalSubchapter II of
			 chapter 51 of title 31, United States Code, is amended by adding at the end the
			 following new section:
				
					5123.Production of
				1-cent coins suspended pending certification that there is no surplus of such
				coins anywhere
						(a)In
				generalThe Secretary of the
				Treasury may not produce any 1-cent coins after the date of the enactment of
				the Make No Cents Until It Makes Sense Act until the certifications described
				in subsection (b) are delivered as described in subsection (b)(2).
						(b)Conditions for
				resumption of productionThe Secretary of the Treasury may not
				resume the production of 1-cent coins after the date referred to in subsection
				(a) until—
							(1)the Secretary and
				the Chairman of the Board of Governors of the Federal Reserve System separately
				certify, in writing, that there is no surplus of 1-cent coins anywhere within
				the United States; and
							(2)such
				certifications are submitted to the Committee on Financial Services and the
				Committee on Appropriations of the House of Representatives and the Committee
				on Banking, Housing, and Urban Affairs and the Committee on Appropriations of
				the Senate at least 30 days before the effective date of any such resumption of
				production.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 51 of title 31,
			 United States Code, is amended by inserting after the item relating to section
			 5122 the following new item:
				
					
						5123. Production of 1-cent coins suspended
				pending certification that there is no surplus of such coins
				anywhere.
					
					.
			
